NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BRUCE VILARDI, a/k/a BRUCE RICHARD )
VILARDI,                           )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-3180
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Christopher Brown of Brown, Suarez, Rios
& Weinberg, P.A., Fort Myers, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.